People v Waring (2015 NY Slip Op 02566)





People v Waring


2015 NY Slip Op 02566


Decided on March 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2015

Gonzalez, P.J., Acosta, Moskowitz, Richter, Feinman, JJ.


1295/11 14637A 3494/11 14637

[*1] The People of the State of New York, Respondent,
vJustice Waring, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Diane A. Shearer of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Troy K. Webber, J.), rendered on September 26, 2012, convicting defendant, upon his pleas of guilty, of robbery in the third degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
Defendant's challenge to imposition of the mandatory surcharge is premature; it should be raised in the sentencing court by a motion for resentencing at the end of defendant's
incarceration, and not on direct appeal (People v Bradley , 249 AD2d 103 [1st Dept 1998], lv denied  92 NY2d 923 [1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2015
CLERK